Citation Nr: 1131604	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for right plantar faciitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

Right plantar faciitis is manifested by moderately severe disability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for right plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2007 discussed the evidence necessary to establish an increased rating.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In July 2008 the Veteran was provided with the criteria for the evaluation of his service-connected foot disability.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned.  VA examinations were carried out, and the Board finds that they were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Service connection for right plantar fasciitis was granted by a rating decision in October 2005.  A 10 percent evaluation was assigned.  The Veteran filed the instant claim for increase in December 2006.  

On VA examination in March 2007, the Veteran reported that his right foot disability had worsened over the previous year and that he had symptomatic pain after standing for as little as two or three minutes.  He stated that this impacted his work as a corrections officer.  He related that he had once been very active but that he could only stand for short periods of time and that he avoided standing other than at work.  He noted that he took an anti-inflammatory and used orthotics in his work shoes.  He indicated that he iced his feet and performed constant stretching.  He denied weakness and fatigability.  He denied having missed any time from work.  The examiner noted that X-rays revealed a calcaneal spur and some mild toe changes.  The Veteran denied that his toes had caused any problems and that they were asymptomatic.  Objectively, there was no swelling, deformity, or discoloration.  The Veteran had mild pes planus bilaterally.  Alignment did not change on standing, sitting, or squatting.  Strength was 5/5 for dorsiflexion, plantar flexion, inversion, and eversion.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion both actively and passively.  Motion was pain free.  The Veteran had very mild tenderness on the plantar fascial region and the insertion site of the inferior calcaneus.  Strength, motor, sensory, and vascular examinations were intact to include no instability at the ankle.  Walking revealed a normal gait.  There was no evidence of abnormal weight bearing and the Achilles was normal with no tenderness to palpation or manipulation.  There was no unusual skin breakdown, bumps, bruises, or repairs on the right shoe or foot.  The assessment was asymptomatic bilateral pes planus and right plantar fasciitis.  The examiner noted that the right foot was extremely tender to touch during past examinations, but that following an injection, it was only mild.  He stated that it was within reason to believe that the Veteran would lose between 10 and 15 degrees in range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  

In August 2007 the Veteran related that he could not have any more Cortisone injections and his pain had returned to its original severity.  He stated that his pain was of extreme intensity.  He noted that he used a nighttime brace to stretch the ligaments but that it had reached its usefulness.  He indicated that orthotics had not improved his pain.  

An October 2007 VA podiatry note indicates the Veteran's complaint of mild to moderate tenderness with weight bearing and palpation around the fascia insertion form the medial tubercle on the right foot.  There was no effusion and no discoloration.  Neurovascular status was intact.  Muscle testing was 5+.  Dorsiflexion was limited with the knee extended.  X-rays confirmed a slight plantar calcaneal spur.  The assessment was right plantar fasciitis.

In January 2009 a VA podiatrist noted that he Veteran had undergone four injections and that he continued to have pain in the bottom of the right heel.  Examination revealed tenderness on palpation around the fascia insertion from the medial tubercle on the right.  There was no effusion.  The assessment was persistent plantar fasciitis.  

A March 2009 VA physical therapy note indicates that the Veteran's foot was held in inversion and that his ankle was stiff.  

In an undated statement the Veteran's wife stated that his work left him in pain and unable to participate in or contribute to his responsibilities and obligations at home.  

An additional VA examination was carried out in June 2009.  The examiner noted that as it was as morning appointment, the Veteran had not been on his feet and that he was relatively asymptomatic.  There was mild tenderness to palpation over the plantar fascia bilaterally and over the heels bilaterally.  There was no edema, weakness, or instability.  There was no evidence of abnormal weight bearing.  There was no pain on manipulation for pes planus.  The relevant impression was right plantar fasciitis.  The examiner noted the Veteran's report that his symptoms had worsened in the past several years due to the nature of his work which required him to stand all day.

Private treatment records reflect that the Veteran underwent right foot plantar fasciotomy in December 2009.  Relevant findings included thick fibrotic medial band of the plantar fascia.  

On VA examination in June 2010, the Veteran's history was reviewed.  The Veteran stated that his surgery was not very effective and that he continued to have the same problems.  He reported constant pain of 4/10 over the right heel and arch, with flare-up to 8/10 on prolonged walking or standing.  He noted that his pain was alleviated in minutes to hours with rest, ice, and stretching.  The examiner noted that the Veteran wore special orthotic shoes.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness on palpation of the heel and arch.  The examiner noted that the Veteran walked with a normal gait and was able to walk on his toes and heels, although with discomfort.  There was no significant deformity of the feet.  The examiner noted that the plantar fasciitis had significant effects on the Veteran's usual occupation and that he should be allowed to sit as needed.  

The Veteran underwent an additional course of physical therapy in 2011.  A March 2011 treatment note indicates the Veteran's report of 6/10 pain.  He stated that he had no relief with ice or stretching.  

At his June 2011 hearing, the Veteran testified that he had undergone physical therapy, injections, and surgery.  He noted that he had orthotics and that he also had boots that he slept in.  He indicated that he worked as a correctional officer and that he was in pain at the end of his work day.  He noted that he had difficulty participating in activities with his children.

The Veteran's right plantar fasciitis has been assigned a 10 percent evaluation, having been rated under the criteria for other foot injuries.  This rating contemplates moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Having carefully reviewed the evidence of record, the Board concludes that a 20 percent evaluation is warranted for the Veteran's right plantar fasciitis.  He has consistently stated that he has pain with standing for even short periods and that he avoided standing and walking except for in his work as a correctional officer.  Physical examination has shown at least moderate tenderness with palpation of the heel and arch.  The Board acknowledges that this disability has a significant impact on the Veteran's functioning.  As such, a 20 percent evaluation is for application.  

The Board has also concluded that an evaluation in excess of 20 percent is not warranted.  Here, the evidence demonstrates that there is moderate pain on palpation of the plantar fascia, as well as moderate tenderness.  There has been no showing of abnormal weight bearing, and the Achilles tendon is properly aligned.  Instability has not been reported.  In essence, the objective evidence demonstrates no more than moderately severe disability caused by the right plantar fasciitis.  The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that he is competent to report his symptoms and their perceived severity.  However, given the more probative clinical findings above which fail to show more severe disability, the Board concludes that an evaluation in excess of 20 percent is not warranted.

	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right plantar fasciitis. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to a 20 percent evaluation for right foot plantar fasciitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


